[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this action, brought under Gen. Stat. Sec. 52-272, the plaintiff is seeking to recover damages from the defendant parents for the "wilful or malicious" conduct of their minor son.
After a full trial, the court, based on the preponderance of the credible, relevant and legally admissible evidence, finds, concludes and rules as follows.
At all times relevant hereto the plaintiff was the owner of certain premises located at 34 Vincent Avenue in Old Saybrook, Conn.
The defendants Manuel J. Pont and Constance Pont are the parents of Jessie Pont, a minor child.
On October 24, 1989, Jessie Pont, along with others, wilfully and maliciously caused damages, in excess of $3,000.00, to the plaintiff.
Judgment may enter for the plaintiffs to recover of the defendant parents the sum of $3,000.00 with costs.
SPALLONE STATE TRIAL REFEREE
Judgment Entered in Accordance with Foregoing Memorandum of Decision.
Michael Kokoszka, Chief Clerk CT Page 10377